Citation Nr: 1427782	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for back condition, with claimed sciatic nerve pressure and bilateral foot numbness.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case is now under the jurisdiction of the RO in Houston, Texas.

The Veteran's initial claim sought service connection for PTSD.  His November 1971 separation examination notes a diagnosis of "character personality disorder - passive aggressive personality."  In September 2010, he was afforded a VA examination and diagnosed with anxiety disorder NOS ("not otherwise specified").  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

In his August 2009 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  The RO scheduled a Travel Board hearing at the Houston RO for March 2014.  In a February 2014 letter, the Veteran informed the RO that he could not appear for the hearing at the RO because he was still incarcerated, and requested a videoconference hearing be arranged at his state prison facility.  Such hearings are unavailable, as hearings before the Board may be held in Washington, D.C. or at a VA facility.  38 C.F.R. § 20.705.  As neither the Veteran nor his representative appeared for the March 2014 Travel Board hearing at the Houston RO, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability, with claimed sciatic nerve pressure and bilateral foot numbness is related to any aspect of his military service.

2.  The evidence of record weighs against a finding that the Veteran has a psychiatric condition that had its onset during his active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back condition with claimed sciatic nerve pressure and bilateral foot numbness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a March 2008 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and numerous lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in September 2010 to assess the nature and etiology of his psychiatric condition and in January 2013 to assess his back condition.  The VA examinations were adequate, as the examiners conducted complete examinations, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  The VA examiner offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may still be granted for disease diagnosed after discharge, if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Veteran is seeking service connection for a back condition, and an acquired psychiatric disability that he claims are each due to active duty service.

A.  Back and sciatic nerve conditions

The Veteran's April 1969 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  The Veteran also denied having any arthritis or rheumatism, or any bone, joint or other deformity in an April 1969 Report of Medical History.

Service treatment records reflect that the Veteran was treated for complaints of low back pain.  In October 1970, the Veteran complained of pain after lifting bags of cement and was prescribed Valium. A June 1971 treatment record reflects that he twisted his back "severely" while playing soccer.  The examiner found tenderness over the mid-thoracic spine.  The Veteran's range-of-motion was full, and the examiner noted an impression of back strain.  The Veteran's November 1971 separation examination reflects normal findings for the spine.  In the November 1971 Report of Medical History, the examiner noted that the Veteran had back pain.

Post-service, a December 2006 private medical record notes diagnoses of chronic low back pain and acute sciatica.  A January 2007 VA treatment record notes that x-rays were taken of the Veteran's back which revealed a degenerated lumbosacral disc.  A March 2007 letter from the Veteran notes that he injured his back in October 2006 while incarcerated.  A March 2008 private treatment record notes subjective lower back pain ("subj LBP"), and x-ray reports showed loss of normal lordosis with degenerative changes primarily to L5-S1.  There was also minor anterior spurring to the upper lumbar and lower T spine.

In January 2013, the Veteran underwent a VA examination to determine the nature and etiology of his back condition.  The VA examiner noted the Veteran's 2007 diagnosis of degenerative disc disease.  Range-of-motion testing revealed no impairments and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion after three repetitions.  The examiner did not find any localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Strength testing was found to be normal, and the Veteran was not found to have muscle atrophy.

A sensory exam revealed normal findings for both the right and left upper anterior thighs (L2), thigh/knees (L3/4), lower leg/ankles (L4/L5/S1) and feet/toes (L5).  Straight leg test results were negative, and the Veteran did not exhibit radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition, such as bowel or bladder problems or pathologic reflexes.  The Veteran was not found to have intervertebral disc syndrome.  He did not use any assistive devices, such as a cane, walker or wheelchair.  The examiner did note that imaging studies of the thoracolumbar spine revealed that the Veteran had arthritis.

The examiner concluded that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner noted the Veteran's service treatment records showing an in-service diagnosis of back strain.  However, he noted that there was no medical documentation of a chronic back problem after the service.  The examiner stated that there are no medical records regarding the Veteran's back until 2006, and the Veteran had typical and mild age-related degeneration.  However, no traumatic degeneration was noted, and there was no evidence he developed a chronic back problem after the service.

The Board finds the January 2013 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's claimed back disorder.  Although the Veteran was treated for back pain in service, the evidence does not support a finding that his current back condition is related to any incident of service.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  While there is evidence of arthritis of the lumbar spine, the evidence does not show that this condition developed either in service or during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain during service, and that he has had back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a back disability with claimed sciatic nerve pressure and bilateral foot numbness.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





B.  Acquired psychiatric condition, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).

The Veteran's April 1969 enlistment examination reflects normal clinical findings for any psychiatric condition.  An August 1971 psychiatric evaluation report notes that the Veteran was referred for a psychiatric evaluation by his commanding officer.  The report notes that the Veteran left his duty station without permission, misses formation makes, unauthorized use of military vehicles, is insubordinate to his superiors, and must be continually corrected on his appearance.  He is described as doing only what he wants to on the job while rejecting all supervision.  A November 1971 mental status examination noted a diagnosis of "passive aggressive personality."  The examiner noted that the Veteran exhibited normal behavior, was fully alert and fully orientated during the examination, his mood was "level" and his thinking process was "clear."  The examiner found that the Veteran did not have a significant mental disease, he was mentally responsible, and he could distinguish right from wrong.  His November 1971 separation examination report notes abnormal psychiatric findings and lists a diagnosis of "character behavior disorder - passive aggressive personality."  

The Veteran is currently incarcerated in a Texas state prison.  An October 2009 private treatment record notes that he is currently receiving mental health treatment.  His claimed stressors, arising out of his Vietnam experiences, have been conceded.  

In September 2010, he was afforded a VA examination to determine the nature and etiology of his psychiatric condition.  He denied any mental health or emotional problems prior to enlisting in the military and maintained that his disciplinary problems in the military occurred after experiencing his claimed stressor events, which included being exposed to artillery fire while in Vietnam and witnessing the accidental shooting of a friend while on active duty.  The examiner noted the Veteran's reports of symptoms that include infrequent upsetting dreams, avoidance of certain thoughts or feelings, difficulties in sleeping and concentrating, and exaggerated startle response.

The VA examiner diagnosed the Veteran with anxiety disorder NOS and personality disorder NOS, and specifically noted that the Veteran was not given a diagnosis of PTSD.  He concluded that the Veteran's diagnoses were less likely than not caused by or a result of his military or combat service.  In support of this conclusion, the VA examiner noted that the Veteran's symptoms, as a whole, do not appear to have caused significant distress or impairment in functioning.  He also stated that the Veteran reported some symptoms that are not fully tied to the post-trauma spectrum, but are possibly attributed to his current incarcerated status.   

The Board finds the negative nexus opinion from the September 2010 VA examiner is entitled to great probative weight.  The opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertions as to the origin of his psychiatric problems and provided a detailed rationale for his conclusion that the Veteran's diagnosed anxiety and personality disorders were not caused by service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's psychiatric condition.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric condition.  The Board acknowledges the Veteran's belief that his psychiatric condition is related to his military service.  As noted above, the Veteran was diagnosed with a character behavior disorder that was noted on his November 1971 separation examination.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a psychiatric condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for back condition, with claimed sciatic nerve pressure and bilateral foot numbness is denied.

Entitlement to service connection for an acquired psychiatric condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


